LICENSE AGREEMENT

This LICENSE AGREEMENT (this “Agreement”) is made and effective as of August 14,
2017 (the “Effective Date”) by and between AB Private Credit Investors LLC (the
“Licensor”), a Delaware limited liability company, and AB Private Credit
Investors Corporation, a Maryland corporation (the “Licensee”) (each a “party,”
and collectively, the “parties”).

RECITALS

WHEREAS, Licensor is the owner of the trade name “AB Private Credit Investors
Corporation” (the “Licensed Name”);

WHEREAS, the Licensee is a closed-end investment company that has elected to be
regulated as a business development company under the Investment Company Act of
1940, as amended;

WHEREAS, the Licensee desires to use the Licensed Name in connection with the
operation of its business, and the Licensor is willing to permit the Licensee to
use the Licensed Name, subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1

LICENSE GRANT

1.1 License. Subject to the terms and conditions of this Agreement, Licensor
hereby grants to the Licensee, and the Licensee hereby accepts from Licensor, a
personal, non-exclusive, royalty-free right and license to use the Licensed Name
solely and exclusively as an element of the Licensee’s own company name and in
connection with the conduct of its business. Except as provided above, neither
the Licensee nor any affiliate, owner, director, officer, employee, or agent
thereof shall otherwise use the Licensed Name or any derivative thereof without
the prior express written consent of the Licensor to be provided in Licensor’s
sole and absolute discretion. All rights not expressly granted to the Licensee
hereunder shall remain the exclusive property of Licensor.

1.2 Licensor’s Use. Nothing in this Agreement shall preclude Licensor, its
affiliates, or any of its respective successors or assigns from using or
permitting other entities to use the Licensed Name whether or not such entity
directly or indirectly competes or conflicts with the Licensee’s business in any
manner.

ARTICLE 2

OWNERSHIP

2.1 Ownership. The Licensee acknowledges and agrees that Licensor is the owner
of all right, title, and interest in and to the Licensed Name, and all such
right, title, and interest shall remain with the Licensor. The Licensee shall
not otherwise contest, dispute, or challenge Licensor’s right, title, and
interest in and to the Licensed Name.

2.2 Goodwill. All goodwill and reputation generated by Licensee’s use of the
Licensed Name shall inure to the benefit of Licensor. The Licensee shall not by
any act or omission use the Licensed Name in any manner that disparages or
reflects adversely on Licensor or its business or reputation. Except as
expressly provided herein, neither party may use any trademark or service mark
of the other party without that party’s prior written consent, which consent
shall be given in that party’s sole discretion.

 

1



--------------------------------------------------------------------------------

ARTICLE 3

COMPLIANCE

3.1 Quality Control. In order to preserve the inherent value of the Licensed
Name, the Licensee agrees to use reasonable efforts to ensure that it maintains
the quality of the Licensee’s business and the operation thereof equal to the
standards prevailing in the operation of the Licensor’s and the Licensee’s
business as of the date of this Agreement. The Licensee further agrees to use
the Licensed Name in accordance with such quality standards as may be reasonably
established by Licensor and communicated to the Licensee from time to time in
writing, or as may be agreed to by Licensor and the Licensee from time to time
in writing.

3.2 Compliance With Laws. The Licensee agrees that the business operated by it
in connection with the Licensed Name shall comply in all material respects with
all laws, rules, regulations and requirements of any governmental body in the
United States of America (the “Territory”) or elsewhere as may be applicable to
the operation, advertising and promotion of the business, and that it shall
notify Licensor of any action that must be taken by the Licensee to comply with
such law, rules, regulations or requirements.

3.3 Notification of Infringement. Each party shall immediately notify the other
party and provide to the other party all relevant background facts upon becoming
aware of (i) any registrations of, or applications for registration of, marks in
the Territory that do or may conflict with the Licensed Name, and (ii) any
infringements, imitations, or illegal use or misuse of the Licensed Name in the
Territory.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

4.1 Mutual Representations. Each party hereby represents and warrants to the
other party as follows:

(a) Due Authorization. Such party is duly formed and in good standing as of the
Effective Date, and the execution, delivery and performance of this Agreement by
such party have been duly authorized by all necessary action on the part of such
party.

(b) Due Execution. This Agreement has been duly executed and delivered by such
party and, with due authorization, execution and delivery by the other party,
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms.

(c) No Conflict. Such party’s execution, delivery and performance of this
Agreement do not: (i) violate, conflict with or result in the breach of any
provision of the organizational documents of such party; (ii) conflict with or
violate any law or governmental order applicable to such party or any of its
assets, properties or businesses; or (iii) conflict with, result in any breach
of, constitute a default (or event which with the giving of notice or lapse of
time, or both, would become a default) under, require any consent under, or give
to others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of any contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which it is a party.

ARTICLE 5

TERM AND TERMINATION

5.1 Term. This Agreement shall remain in effect only for so long as the Licensor
or an affiliate of the Licensor remains the Licensee’s investment adviser
or unless the Agreement is terminated pursuant to its terms.

5.2 Termination. The Licensor may terminate this Agreement without prejudice to
any rights it may have under the provisions of this Agreement, in law, equity or
otherwise, upon sixty (60) days’ written notice received by the Company if:
(i) the Company shall be in breach of any material term or obligation of this
Agreement, and fail to cure such breach within thirty (30) days after receipt of
written notice from Licensor; or (ii) the Company shall commit any act or shall
fail to act in a way that the Licensor reasonably believes is likely to
materially harm or adversely affect, in a material way, the goodwill, reputation
or interests of the Licensor.

5.3 Upon Termination. Company shall cease and desist from all use of the
Licensed Name immediately upon the termination or expiration of this Agreement
for any reason. Termination or expiration of this Agreement shall neither
release nor discharge any party from any obligation, debt or liability which
shall have previously accrued and which remains to be performed upon the date of
termination nor prevent a party from pursuing any other remedies at law or in
equity.

 

2



--------------------------------------------------------------------------------

ARTICLE 6

MISCELLANEOUS

6.1 Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted
assigns. Neither party may assign, delegate or otherwise transfer this Agreement
or any of its rights or obligations hereunder without the prior written consent
of the other party; provided, however, that the Licensor may assign this
Agreement to an affiliate without Licensee’s consent. No assignment by either
party permitted hereunder shall relieve the applicable party of its obligations
under this Agreement. Any assignment by either party in accordance with the
terms of this Agreement shall be pursuant to a written assignment agreement in
which the assignee expressly assumes the assigning party’s rights and
obligations hereunder. Notwithstanding anything to the contrary contained in
this Agreement, the rights and obligations of the Licensee under this Agreement
shall be deemed to be assigned to a newly-formed entity in the event of the
merger of the Licensee into, or conveyance of all of the assets of the Licensee
to, such newly-formed entity; provided, further, however, that the sole purpose
of that merger or conveyance is to effect a mere change in the Licensee’s legal
form into another limited liability entity.

6.2 Independent Contractor. This Agreement does not give any party, or permit
any party to represent that it has any power, right or authority to bind the
other party to any obligation or liability, or to assume or create any
obligation or liability on behalf of the other party.

6.3 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service (with signature required), by facsimile, or by registered or
certified mail (postage prepaid, return receipt requested) to the other party at
its principal office.

6.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts formed
and to be performed entirely within the State of New York, without regarding the
conflicts of law principles or rules thereof, to the extent such principles
would require to permit the applicable of the laws of another jurisdiction. The
parties unconditionally and irrevocably consent to the exclusive jurisdiction of
the courts located in the State of New York and waive any objection with respect
thereto, for the purpose of any action, suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

6.5 Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by all parties hereto.

6.6 No Waiver. The failure of either party to enforce at any time for any period
the provisions of or any rights deriving from this Agreement shall not be
construed to be a waiver of such provisions or rights or the right of such party
thereafter to enforce such provisions, and no waiver shall be binding unless
executed in writing by all parties hereto.

6.7 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

6.8 Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

3



--------------------------------------------------------------------------------

6.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, and all of which together shall
be deemed to be one and the same instrument. Any party may deliver an executed
copy of this Agreement and of any documents contemplated hereby by facsimile or
other electronic transmission to another party and such delivery shall have the
same force and effect as any other delivery of a manually signed copy of this
Agreement or of such other documents.

6.10 Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, among the parties with
respect to such subject matter.

6.11 Third-Party Beneficiaries. Nothing in this Agreement, either express or
implied, is intended to or shall confer upon any third party any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

[Remainder of Page Intentionally Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Agreement to be executed as of
the Effective Date by its duly authorized officer.

 

LICENSOR: AB Private Credit Investors LLC By:  

 

  Name: J. Brent Humphries   Title: President LICENSEE: AB Private Credit
Investors Corporation By:  

 

  Name: J. Brent Humphries   Title: President and Chief Executive Officer

 

5